Citation Nr: 1611906	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  12-22 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a bilateral little toe disability.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a psychiatric disorder and, if so, whether service connection is warranted.

3.  Entitlement to service connection for a right leg disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from March 1982 to July 1982 and November 1988 to June 1989. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of August 2010, December 2010, September 2012 and July 2013 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In September 2015, the Veteran was afforded a videoconference hearing before the undersigned.

A claim for service connection for PTSD may encompass claims for service connection for all diagnosed psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, the Board has recharacterized that issue.  

The Board acknowledges that the August 2014 substantive appeal for the issue of entitlement to service connection for a right leg disability was untimely; nonetheless, testimony on this issue was taken at the September 2015 hearing before the undersigned Veterans Law Judge.  Accordingly, the timeliness of the substantive appeal is waived and the Board assumes jurisdiction over this issue.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (to file a substantive appeal is not jurisdictional, and thus VA may implicitly or explicitly waive any issue of timeliness in the filing of a substantive appeal).

The issues of service connection for a right leg disability and a psychiatric disorder other than schizophrenia are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a decision in August 2011, the RO denied the claim of service connection for schizophrenia disorder; after the Veteran was notified of the adverse determination and of her appellate rights, she did not appeal the rating decision and no new and material evidence was submitted within one year of the rating determination; and the rating decision became final on the evidence of record. 

2.  The additional evidence presented since the August 2011 rating decision raises a reasonable possibility of substantiating the claim for a psychiatric disorder.

3.  The Veteran's current bilateral little toe disability did not have its onset during active service or result from disease or injury during service.

4.  The Veteran's schizophrenia began during her second period of active service. 


CONCLUSIONS OF LAW

1.  The August 2011 RO decision, which denied the Veteran's claim of service connection for hypertension, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).  

2.  The criteria for reopening the previously denied claim of service connection for a psychiatric disorder have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 

3.  The criteria for service connection for bilateral little toe disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

4.  The criteria for service connection for schizophrenia disorder have been met. 38 U.S.C.A. §§1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

As the Board is reopening the claim of service connection for a psychiatric disorder, VCAA compliance as to this issue need not be further addressed.  

A standard May 2009 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained, including records from the Social Security Administration (SSA).

The Veteran was provided a VA medical examination in December 2010.  The examination, along with the expert medical opinion, is sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Thus, VA's duty to assist has been met.

Furthermore, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the September 2015 Board hearing, the VLJ fully stated the matters on appeal, to include the issues decided herein.  The Veteran was assisted at the hearings by representatives of a Veterans Service Organization, who, along with the VLJ, asked questions to ascertain the extent of any potential pertinent outstanding evidence.  The Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claims for service connection and reopening a claim for service connection.  Neither the Veteran nor her representative has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).


II. Reopening a Previously Denied Claim

Procedural History and Evidence Previously Considered

In a rating decision in August 2011, the RO denied the claim of service connection for schizophrenia disorder.  The RO denied service connection on grounds that the evidence did not show that this condition was aggravated by service.  After the Veteran was notified of the determination and of her appellate rights by an August 2011 letter, she did not appeal the adverse determination.  As no new and material evidence pertinent to the claim was received by VA within one year from the date that the RO mailed notice of the adverse determination to the Veteran, the rating decision became final by operation of law on the evidence of record, except the claim may be reopened if new and material evidence is presented.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2015).  

The evidence previously considered consisted of the service treatment records showing treatment for schizophrenia, records from the Social Security Administration showing that the Veteran is receiving disability benefits due to a psychiatric disorder, and private and VA treatment records showing treatment for schizophrenia.

Current Claim to Reopen and Additional Evidence

The current claim to reopen was received by VA in September 2011. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The additional evidence not previously considered by VA regarding the claim for a psychiatric disorder consists, in part, of a July 2012 VA examination which contains a diagnosis of major depressive disorder and alcohol abuse stating that the Veteran's history does not support the occurrence of a military sexual assault and she does not meet the criteria for PTSD, a September 2013 disability benefits questionnaire (DBQ) showing diagnoses of PTSD and schizophrenia disorder, a May 2014 DBQ showing diagnoses of schizophrenia, depressive disorder, and PTSD and the history of the Veteran's psychiatric condition including her inservice stressor, and a January 2015 DBQ showing a diagnosis of PTSD.

This evidence is new and material, as it was not of record at the time of the last rating decision, and it relates to a material element of the claim.  It contains evidence of new psychiatric diagnoses not previously reported.  Reopening the claim is warranted.  

The reopened claim of a psychiatric disorder other than schizophrenia is addressed further in the remand section.


III. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Bilateral Little Toe Disability

Post-service medical treatment records show that the Veteran had been diagnosed as having exostosis and hammertoe of the bilateral fifth digit of both feet.  Therefore, the first requirement for service connection for this claim, the existence of a current disability, is met.

Service treatment records show that the Veteran was treated for painful corns on both little toes.  During podiatry treatment, it was noted that the Veteran underwent surgery during her first period of service in 1982, which was unsuccessful.  During her second period of service, the Veteran was seen in March 1989 for continued discomfort and returned build-up of the keratosis.  In April 1989, the Veteran underwent arthroplasty of the proximal phalanx of the fifth toes of both feet.  The surgery was noted as uneventful and post-surgery follow-up showed that the Veteran was healing well, her prognosis was good and she was expected to fully recover.

Following service, the Veteran was afforded a VA examination in December 2010.  Following a physical examination, the Veteran was diagnosed as having exostosis and hammertoe of the bilateral fifth digit of both feet.  The examiner opined that the Veteran's bilateral toe condition was less likely as not related to service as the condition for which she was treated was different than the condition she had during service.  The examiner noted that the Veteran had inservice treatment for corns of the bilateral fifth digits that resolved while in service.

In consideration of the evidence, the Board finds that there is no competent evidence of record showing that the Veteran's diagnosed exostosis and hammertoe of the bilateral fifth digit had its onset during active service or is related to any in-service disease or injury.  Post-service medical treatment records do not suggest any link between this condition and service.  Additionally, although the Veteran was treated for corns of the fifth toes in service, it appears that this condition resolved during service following treatment as there was no evidence that this condition persisted as no further treatment was noted and the inservice treatment record notes that the Veteran was expected to fully recover.  Finally, the December 2010 VA examiner opined that the Veteran's current disability was different than the disability that was treated during service.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, determining whether the Veteran's currently diagnosed exostosis and hammertoe of the bilateral fifth digit of both feet had its onset in service falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

In sum, the preponderance of the evidence is against the claim of service connection for a bilateral little toe disability.  There is no doubt to be resolved and service connection is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Schizophrenia

A veteran is presumed in sound condition except for defects noted when examined and accepted for service.  This presumption applies only where there has been an induction examination in which the disability in question was not detected.  The term "noted" signifies "[o]nly such conditions as are recorded in examination reports . . ."  38 C.F.R. § 3.304(b).

The record reflects that the first mention of a diagnosis of schizophrenia was made in July 1982, during the Veteran's first period of active service.  She received inpatient treatment from June 1983 to August 1983 with an admitting impression of schizophrenia and discharge diagnoses included schizoaffective disorder, schizotypal personality disorder, and severity of psychosocial stressors because of her recent discharge from service and being in the mental institution off and on for the last year.  On enlistment examination in March 1988 for her second period of service, the Veteran's psychiatric evaluation was found to be normal and on her medical history report, she indicated having no nervous trouble of any sort.  Subsequently during the Veteran's second period of service, she was treated for schizophrenia.  In a January 1989 report, it was noted that the Veteran was found in her room in Germany partially disrobed and "making no sense."  While in the hospital, the Veteran had marked looseness of associations, confusion, and tearfulness.  The Veteran's sister reported that they had a disturbed social history and the Veteran had breakdowns when under stress.  The Veteran was diagnosed as having schizophrenia, disorganized, chronic with acute exacerbation, manifested by looseness of association and disorganized and inappropriate behavior while in Germany.  It was noted that the Veteran had moderate stress, it was her first duty assignment and first time away from home, and a possible assault or rape as per the Veteran's reported history.  The Veteran was found to be predisposed due to a chaotic childhood and a diagnosis of schizophrenia in the past.  The physician determined that the Veteran's condition occurred in the line of duty. 

As the Veteran's entrance examination for her second period of service was normal regarding her psychiatric condition, the Veteran is entitled to the presumption of soundness for this period of active duty.  To rebut the presumption of soundness, VA must show by clear and unmistakable evidence both that the disease existed prior to service and that the disease was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  The clear and unmistakable evidence standard requires that the result be undebatable.  Cotant v. West, 17 Vet. App. 116, 131 (2003). 

The Board finds that VA has not rebutted the presumption of soundness in this case.  Although it has been shown by clear and unmistakable evidence that the Veteran's schizophrenia existed prior to the second period of active duty service during treatment in 1983, it has not been shown by clear and unmistakable evidence that the Veteran's schizophrenia was not aggravated during the second period of active duty service in light of the January 1989 treatment report clearly showing that the Veteran had a psychotic episode while in German.  Accordingly, the presumption of soundness has not been rebutted.  Therefore, the Board finds that the Veteran's schizophrenia disorder was manifested during her second period of active duty service.  The Veteran has submitted medical evidence of diagnoses of schizophrenia disorder post-service up until the current claim for service connection.  After resolving any benefit of the doubt in favor of the Veteran, the Board finds that entitlement to service connection for schizophrenia disorder is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303(d); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

The claim of service connection for a psychiatric disorder is reopened.

Service connection for a bilateral little toe disability is denied.

Service connection for schizophrenia disorder is granted.



REMAND

In July 2012, the Veteran was afforded a VA examination for her claimed psychiatric disorder.  The Veteran was diagnosed as having major depressive disorder and alcohol abuse.  The examiner opined that the Veteran's depression was less likely than not related to her military sexual experience as her history does not support the occurrence of a military sexual assault.  The examiner's rationale for this opinion was based on his psychological training, education and clinical experience as well as information gleaned from the Veteran's service treatment records, VA treatment records and an interview with the Veteran.  The examiner noted that she does not meet the criteria for PTSD.  The examiner did not provide adequate rationale that is specific to the Veteran's case for the conclusions reached.  Additionally, a September 2013 DBQ showing diagnoses of PTSD and schizophrenia disorder, a May 2014 DBQ showing diagnoses of schizophrenia, depressive disorder, and PTSD and the history of the Veteran's psychiatric condition including her inservice stressor, and a January 2015 DBQ showing a diagnosis of PTSD were provided.  However, no opinion was provided with any of these DBQs as to whether the Veteran's diagnosed psychiatric disorders were related to any period of service.  In order to properly adjudicate this appeal a factually accurate, fully articulated, and soundly reasoned medical opinion is needed as to whether the Veteran's psychiatric disorders are related to service.  As such, further development is necessary.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007); 38 C.F.R. § 3.159(c)(4).

The Veteran asserted during the September 2015 hearing that she was treated for her right leg during her second period of service at Fort Jackson and submitted a picture of herself with a cast on her leg, which she stated was taken during service.  Treatment records for her treatment while stationed at Fort Jackson are not contained in the record.  Also, she stated that she had surgery for her right leg scheduled for October 2015.  These records are also not contained in the record.  As such, further development is necessary.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and obtain the names and addresses of all medical care providers who treated the Veteran for her claimed right leg disability, including the October 2015 surgery report.  After securing the necessary release, obtain these records, including any outstanding VA treatment records.  If these records are not available, a negative reply is required.

2.  Contact the Veteran and obtain the dates and the names of the hospital and/or clinic where she was treated for her right leg disability during her second period of service from November 1988 to June 1989 while stationed in Fort Jackson.  

3.  Thereafter, make arrangements to obtain the Veteran's service treatment and personnel records, including any duty restrictions due to injury or disability and treatment during service at the Fort Jackson, from the National Personnel Records Center (NPRC), or other pertinent source.  All efforts to obtain these records should be fully documented, and the NPRC, and any other source contacted must provide a negative response if records are not available.

4.  Schedule the Veteran for a VA psychiatric examination.  The examination report must reflect review of pertinent material in the claim folder.  

The examiner should clearly state all psychiatric disabilities diagnosed on examination other than schizophrenia.  

For each psychiatric disability diagnosed, the examiner must offer an opinion as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's diagnosed psychiatric disability is related to or had its onset during the Veteran's military service, including the inservice diagnosed adjustment disorder during her first period of service and the allegations of sexual assault.  In responding to this inquiry, the examiner must acknowledge and discuss the Veteran's report as to the onset of her reported symptoms and experiences.  

If the Veteran is diagnosed with PTSD, the examiner must also specify the stressor or stressors upon which the diagnosis of PTSD is based.

The examination report must include a complete rationale for all opinions expressed.  

5.  Then, following any development deemed necessary, readjudicate the appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.  



The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


